DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.
 
Status of Claims
The amendment filed on 3/18/2022 has been entered. In the amendment, Applicant amended claims 1-3 and 11, cancelled claim 13. Currently claims 1-12 and 14-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In ll. 4: “a first set of high contrast visual fiducials” should be changed to ““a first set of  high-contrast visual fiducials among the plurality of high-contrast visual fiducials
In ll. 5-6, “a second set of high contrast visual fiducials” should be changed to ““a second set of  high-contrast visual fiducials among the plurality of high-contrast visual fiducials”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett et al. (US Patent NO. 11,036,453) in view of Lahr et al. (US Patent No. 9,891,705).
Regarding claim 1, Jarrett teaches a system (Abstract) comprising: 
a plurality of high-contrast visual fiducials (Figs. 1, 2 and 5: bezel-embedded fiducials 114 and associated illumination sources collectively forming high-contrast visual fiducials; Fig. 4: fiducials 414, 424 and associated illumination sources) disposed within a vehicle interior (Abstract: “bezel embedded head tracking fiducials within an aircraft cockpit incorporates two and three-dimensional fiducial markers within a bezel of a forward display”; Fig. 4: fiducials 414 and 424 within cockpit), each high-contrast visual fiducials comprising a respective pattern layer (Figs. 1-2 and 5: pattern layer embedded in bezel 110 of a display panel, which includes exemplary pattern of fiducials 114; Fig. 3B: opaque pixels 302 and translucent pixels 304 a translucence level is engineered for each pixel on the translucent bezel such that the pixels are distinguished from each other when being illuminated, which is, unambiguously, a process of disposing a pattern layer on the translucent bezel), wherein a second set of high contrast visual fiducials (Fig. 4: fiducials 414, 424 and associated illumination sources) is disposed on a non-window portion of the vehicle interior (Fig. 4: panel 402 is a non-window portion), the second set of high contrast visual fiducials comprising one or more extended visual fiducials (Fig. 1: light channels 142 and fiducials 114  and associated light sources collectively forming extended visual fiducials) or active visual fiducials; 
one or more wearable devices (Fig. 5: head worn device 520); and 
a visual fiducial detection system (Fig. 5: HWD optical sensor 522) communicatively coupled to the one or more wearable devices, 
wherein the plurality of high-contrast visual fiducials are configured to enable light to pass through the respective translucent base and through one or more pattern components of the respective pattern layer (Fig. 3B: translucent pixels 304 allowing light to pass; Col. 6, ll. 55 continued to Col. 7, ll. 3; Col. 7, ll. 56-67).
Jarrett does not teach: 
wherein a first set of high contrast visual fiducials is disposed on at least one of a windshield or window of the vehicle interior.

Lahr teaches in Fig. 2 different sets of high-contrast visual fiducials 128 are arranged across different locations inside the cockpit, including a location of a display, window and/or windshield (Col. 5: ll. 35-39).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Lahr’s technique with Jarrett’s technique, adding another set of high-contrast visual fiducials disposed on a windshield of the vehicle interior and/or a window of Jarrett’ cockpit to achieve redundant head tracking data for higher head tracking reliability and accuracy.

Regarding claim 2, Jarrett/Lahr teach the system of claim 1. Lahr further teaches the system of claim 1, wherein the window of the vehicle interior comprises at least one of a side widow of the vehicle interior, a sunroof window of the vehicle interior, or a rear window of the vehicle interior, or a combination thereof (Col. 5: ll. 35-39; Examiner’s Note: “window” of cockpit includes a window in any location of a cockpit).

Regarding claim 3, Jarrett/Lahr teach the system of claim 2. Lahr further teaches the system of claim 2, wherein the one or more extended visual fiducials comprise at least one optical fiber (Fig. 1: light channel 142) configured to route light from an external source (Col. 6: ll. 23-26) to the respective translucent base.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-12 and 14-20 are allowed.
Claim 11 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitation “a translucent base comprising a plurality of light tubes, a plurality of waveguides, or a combination of both”. In the exemplary closest prior art, Jarrett does not teach the differentiating limitation. it is rendered not obvious to further modify the technique of Jarrett to achieve the differentiating limitation.
Claims 12 and 14-15 are allowed because they depend on claim 11.
Claims 16-20 are allowed for reasons indicated in previous Office action.

Response to Arguments
Applicant’s arguments submitted on 3/18/2022 with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUEMEI ZHENG/Primary Examiner, Art Unit 2693